Citation Nr: 1104302	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  07-06 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for left ear hearing 
loss.  

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a cardiovascular 
disorder.
  
3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for a cardiovascular 
disorder.

5.  Entitlement to an initial compensable rating for right ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1958 to May 1961.  He 
had prior service with the Illinois Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In September 2010, the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing held at the Chicago 
RO.  The hearing transcript is associated with the claims folder.

The appeal as to the issues of service connection for left ear 
hearing loss and a cardiovascular disability as well as the issue 
of an initial compensable rating for right ear hearing loss are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further action 
is required.

FINDINGS OF FACT

1.  Service connection for left ear hearing loss and a 
cardiovascular disability was denied by prior RO rating decisions 
in February 2000 and February 2003; the record does not show that 
the Veteran appealed the decisions.

2.  Certain evidence received since the prior RO rating decisions 
denying entitlement to service connection for left ear hearing 
loss and a cardiovascular disability includes relevant official 
service department records.


CONCLUSION OF LAW

The claim of entitlement to service connection for left ear 
hearing loss and a cardiovascular disability may be reconsidered 
under a merits analysis.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(c) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The Veteran's underlying claim is one of service connection.  
Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).

Additionally, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as cardiovascular disease and 
sensorineural hearing loss, are presumed to have been incurred in 
service if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the receipt 
of "new and material" evidence.  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).

Service connection for residuals of left ear hearing loss and a 
cardiovascular disability was previously denied by the RO in 
February 2000 and February 2003 rating decisions; the Veteran did 
not appeal the decisions and they became final.  The Veteran's 
request to reopen his claim was received in October 2004, and the 
regulation applicable to his appeal defines new and material 
evidence as existing evidence that by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO may 
have determined in that regard is irrelevant.  Further analysis, 
beyond consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  See 
also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board notes, however, that this is a case where additional 
relevant official service department records were received 
subsequent to the prior final rating decision that denied service 
connection for left ear hearing loss and a cardiovascular 
disability.  The Board finds that this evidence is relevant 
because it documents the reasons that the Veteran sought 
treatment during service.  Under such circumstances, there is no 
need to undertake a new and material evidence analysis to 
determine if the claim should be reopened.  38 C.F.R. § 3.156(c) 
specifically provides that in such a case the claim will be 
reconsidered.  Accordingly, the Board finds that the issues of 
entitlement to service connection for left ear hearing loss and a 
cardiovascular disability are in appellate status under a merits 
analysis.

Veterans Claims Assistance Act of 2000

There is no need to undertake any review of compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and implementing 
regulations at this time.  See generally 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  


ORDER

The claim of entitlement to service connection for left ear 
hearing loss and a cardiovascular disability may be reconsidered 
under a merits analysis despite the prior unappealed rating 
decisions.  To this extent, the appeal is granted, and the claim 
is now subject to the directions set forth in the following 
remand section of this decision.





REMAND

The Board regrets any further delay in adjudicating this case, 
but finds that additional development is necessary prior to 
deciding the claims.

At the outset, the Board must identify the claims prosecuted by 
the Veteran on appeal.  In Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the United States Court of Appeals for Veterans Claims 
(Court) clarified the concept of what issues are encompassed in a 
service connection "claim" filed by a claimant.  In Clemons, 
the Court held that the scope of a claim must be understood from 
the viewpoint of a lay claimant who may not be required to 
understand sophisticated legal or medical distinctions, and that 
"the claimant's intent in filing a claim is paramount to 
construing its breadth."  The Court also cited the holding in 
Ingram v. Nicholson, 21 Vet. App. 232, 254 (2007), which held 
that VA must apply a "sympathetic reading" to a lay person's 
pleadings with attention focused upon the symptoms the claimant 
is attempting to service connect.

The claim on appeal was stylized as service connection for status 
post coronary artery bypass graft surgery (CABG).  The record 
reflects that the Veteran was also identified as having a Grade 
II systolic murmur on his March 1961 separation examination.  
Many years later, the Veteran underwent CABG due to coronary 
artery disease.  He has also been diagnosed with mitral valve 
insufficiency and unstable angina.  

In February 2007, the Veteran submitted argument and evidence in 
support of an allegation that his mitral valve insufficiency (a 
leaking mitral valve) was related to service.  In order to ensure 
a complete adjudication of this claim, the Board has rephrased 
this issue to include service connection consideration for all of 
the Veteran's currently manifested cardiovascular disorders.

The Board first notes that the Veteran has submitted a June 1958 
Army National Guard Separation Certificate reflecting a three 
year enlistment as a cannoneer.  The Veteran alleges that such 
service has resulted in his current left ear hearing loss.  A 
January 2007 opinion from Dr. P.D.H. identifies the Veteran's 
military duties within an artillery unit as a possible causative 
factor in his left ear hearing loss.

The Veteran also alleges that his heart murmur first manifested 
during his period of active service from June 1958 to May 1961.  
He disputes a VA examiner's conclusion that this disability is a 
congenital disorder existing since childhood.

The Veteran's allegations demonstrate that service treatment 
records associated with his period of service in the Illinois 
National Guard are potentially relevant to the service connection 
claims at hand.  These records, if available, must be associated 
with the claims folder prior to any further adjudication.  
38 U.S.C.A. § 5103A(c)(1).

The Veteran claims entitlement to a compensable initial rating 
for right ear hearing loss.  The record contains VA audiometric 
results, dated April 2003, March 2007 and December 2008, which 
are in unconverted, raw graphical form.  The Board requires 
interpretation of these results by an audiologist prior to any 
further adjudication.

Similarly, the Veteran submitted a January 2007 medical statement 
from Dr. P.D.H. stating that the Veteran was almost 90% deaf in 
his service-connected right ear.  This examiner attached the 
results from a January 2007 audiometric examination which is also 
in unconverted, raw graphical form.  Furthermore, the audiometric 
report does not clearly identify the speech discrimination test 
administered.  Thus, VA has a duty to seek clarification of this 
relevant information.  See Savage v. Shinseki, No. 09-4406 (U.S. 
Vet. App. Jan. 4, 2011).

As the January 2007 evidence from Dr. P.D.H. reflects a potential 
worsening of right ear hearing loss, the Board finds that the 
Veteran should be afforded additional VA audiology examination to 
determine the current severity of right ear hearing loss.  See 
generally Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
VAOPGCPREC 11-95 (Apr. 7, 1995).

With respect to the remaining claims, the Board notes that a 
medical opinion must be supported by analysis that Board can 
weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007).  

With respect to the left ear hearing loss service connection 
claim, an October 2005 VA audiologist opined that the Veteran's 
left ear hearing loss was attributable to postservice 
occupational exposure but nonetheless found that a currently 
manifested tinnitus was related to military noise exposure.  The 
only differentiation between these two disorders appeared to be 
the actual onset of symptomatology.  No further reasoning was 
provided, and further clarification is in order.

With respect to the cardiovascular disorder service connection 
claim, a VA examiner in October 2005 opined that the Veteran's 
heart murmur documented on his March 1961 separation examination 
was congenital in nature.  This opinion was based upon the 
Veteran's recollections of having a childhood murmur.  No further 
reasoning was provided, and further clarification is in order.  
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).

As this case requires remand, the Board finds that the opinions 
obtained on the left ear hearing loss and cardiovascular disorder 
claims should be supplemented by addendum which provides an 
adequate rationale for the conclusions reached. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain the Veteran's clinical records of 
treatment at the Galesburg, Illinois VA 
clinic and Iowa City, Iowa VA Medical Center 
since September 2005.

2.  Contact the appropriate service 
department, including but not limited to the 
Illinois Office of the Adjutant General, to 
obtain the Veteran's service treatment 
records with the Illinois Army National Guard 
from 1955 to 1958. 

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 
38 C.F.R. § 3.159(c)(2), the RO/AMC should 
continue efforts to locate such records until 
it is reasonably certain that such records do 
not exist or that further efforts to obtain 
those records would be futile.

3.  Contact Dr. P.D.H. and request 
clarification regarding the type of speech 
discrimination test administered to the 
Veteran in January 2007, and request all 
clinical records pertaining to the Veteran's 
treatment for hearing loss and cardiovascular 
disorder.

4.  Request an addendum opinion from the 
physician who conducted the October 2005 VA 
heart examination for further clarifying 
opinion.  The physician is requested to 
identify all factors in this case which 
differentiates the Veteran's Grade II 
systolic heart murmur noted on the March 1961 
separation examination as being congenital 
versus acquired in nature.  

The claims file must be made available to and 
be reviewed by the examiner and that review 
should be noted in the report.  The findings 
of record and the reasoning which form the 
basis of the opinion requested should be 
clearly set forth.  If that examiner is no 
longer available, request an opinion from 
another appropriate specialist.

5.  Schedule the Veteran for VA audiology 
examination to ascertain the current severity 
of right ear hearing loss, and the probable 
etiology of left ear hearing loss.  Conduct 
all testing and evaluation needed to make 
this determination.  The claims file must be 
made available to the examiner for a review 
of the Veteran's pertinent medical history.

In addition to audiometric testing, the VA 
audiologist is requested to convert VA 
audiometric results dated April 2003, March 
2007 and December 2008 from the raw graphical 
form.  Furthermore, the audiologist is 
requested to determine whether the January 
2007 private audiometric examination is 
compatible with VA's rating requirements and, 
if so, to interpret these results as well.

Finally, the audiologist is requested to 
provide clarifying opinion as to the whether 
it is at least as likely as not that the 
Veteran's left ear hearing loss is causally 
related to military noise exposure?  In so 
doing, the audiologist is requested to 
provide further explanation as to why or why 
not normal hearing acuity upon separation 
from service is an important factor in this 
determination.

Service connection for hearing loss may be 
granted where there is credible evidence of 
acoustic trauma due to significant noise 
exposure in service, post-service audiometric 
findings meeting regulatory requirements for 
hearing loss disability for VA purposes 
(i.e., 38 C.F.R. § 3.385), and a medically 
sound basis upon which to attribute the post-
service findings to the injury in service, as 
opposed to intercurrent causes.  Hensley v. 
Brown, 5 Vet. App. 155 159 (1993).

6.  Thereafter, readjudicate the claims.  If 
any benefit sought on appeal remains denied, 
the Veteran and his representative should be 
furnished a supplemental statement of the 
case and an appropriate period of time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

